 Case 3:19-cv-00824-DWD Document 24 Filed 10/14/20 Page 1 of 3 Page ID #50




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,              )
                                        )
                     Plaintiff,         )
                                        )
 vs.                                    )         Case No. 19-cv-824-DWD
                                        )
 $35,955.00 IN UNITED STATES            )
 CURRENCY,                              )
                                        )
                     Defendant,         )
                                        )
                                        )
 LAURIE GAGGERO,                        )
                                        )
                     Claimant.          )

  STIPULATED ORDER FOR FORFEITURE AND FOR RETURN OF PROPERTY

DUGAN, District Judge:

       This matter comes before the Court on the United States of America’s motion for

entry of stipulated order of forfeiture (Doc. 23). The Court GRANTS the motion, to which

Claimant Laurie Gaggero does not object. Upon stipulation by the United States of

America by and through its attorneys, Steven D. Weinhoeft, United States Attorney for

the Southern District of Illinois, and Adam E. Hanna, Assistant United States Attorney,

and Jacek W. Lentz, Attorney for Claimant Laurie Gaggero, the Court hereby FINDS and

ORDERS as follows:

       1.    All due notices required by law with respect to the forfeiture have been

provided.


                                            1
 Case 3:19-cv-00824-DWD Document 24 Filed 10/14/20 Page 2 of 3 Page ID #51




       2.     Laurie Gaggero agrees that $29,955.00 of the $35,955.00 claimed by her shall

be forfeited to the United States, and the $29,955.00 is hereby ordered so forfeited. The

United States Marshal shall dispose of the $29,995.00 pursuant to law.

       3.     The remaining $6,000.00 shall be returned by the United States to Laurie

Gaggero, through her attorney, and the United States shall not seek any further forfeiture

of the funds based on any activity which occurred prior to the entry of this Order. The

funds shall be transferred to the client trust account of Claimant’s attorney, Jacek W.

Lentz. The return of the funds shall be processed through, and is subject to, the Treasury

Offset Program, which will mean that the $6,000.00 can and will be used towards

satisfying other outstanding debts, if any, of Laurie Gaggero to the United States with

only the balance, if any, of the $6,000.00 to be returned to the claimant through her

attorney.

       4.     No other party has filed a claim to the subject funds as required by law in

this judicial civil forfeiture proceeding. The funds are subject to forfeiture pursuant to 21

U.S.C. § 881(a)(6), and the time for any other party to file a claim to the subject funds has

expired under 18 U.S.C. § 983(a)(2)(A)-(E).

       5.     This Order does not resolve, affect, or determine the income tax liabilities,

if any, of the claimant with respect to any of the funds, and the United States is making

no representations herein concerning those liabilities, if any.

       6.     The agreement between the parties does not constitute any admission of



                                              2
 Case 3:19-cv-00824-DWD Document 24 Filed 10/14/20 Page 3 of 3 Page ID #52




wrongdoing or fact by Claimant or any other party except as otherwise expressly

provided herein. This agreement is not admissible in any proceeding, civil or criminal,

except for purposes of enforcing or interpreting the terms of the agreement.

         7.        Laurie Gaggero releases and holds harmless the United States of America,

all officers, agents, employees, and attorneys of the United States of America, and any

other law enforcement officers, from any and all damages or causes of action arising from

the seizure of any of the subject-matter currency and the institution of forfeiture

proceedings against the currency, including, but not limited to, any damages for loss of

any interest, attorneys fees, or litigation costs, further including, but not limited to, any

amounts which could be imposed under 28 U.S.C.            2465(b)(1). The parties stipulate,

and the Court so finds, that there is reasonable cause for the seizure of the subject-matter

property and that this order may serve as a certificate of reasonable cause pursuant to 28

U.S.C.        2465(a)(2).

         SO ORDERED.

         Dated: October 14, 2020


                                                          ______________________________
                                                          DAVID W. DUGAN
                                                          United States District Judge




                                                3
